EXHIBIT 10.9

﻿

INTERACTIVE BROKERS GROUP, INC.

2007 STOCK INCENTIVE PLAN

(as of April 19, 2018)

﻿

1. PURPOSES OF THE PLAN.  The purposes of the Interactive Brokers Group, Inc.
2007 Stock Incentive Plan (the “Plan”) are to further the long-term growth of
Interactive Brokers Group, Inc. (the “Company”), to the benefit of its
stockholders, by providing incentives to the directors, officers, employees,
contractors and consultants of the Company and its subsidiaries who will be
largely responsible for such growth, and to assist the Company in attracting and
retaining executives of experience and ability on a basis competitive with
industry practices.  The Plan permits the Company to provide incentive
compensation in the form of, or based upon the value of, the Company’s Class A
common stock, $0.01 par value (“Common Stock”), of the types commonly known as
restricted stock, stock appreciation rights and performance shares, as well as
other types of equity-based incentive compensation (collectively, the “Awards”).

2. ADMINISTRATION OF THE PLAN.  The Plan shall be administered by the
Compensation Committee of the Board of Directors or such other committee of two
or more directors as the Board of Directors of the Company may from time to time
designate (the “Committee”).  Subject to the provisions of the Plan, the
Committee shall have exclusive power to select the officers or other key
employees to participate in the Plan, to determine the type, size and terms and
conditions of Awards (including, but not limited to, restrictions as to
transferability or forfeiture, exercisability or settlement of an Award and
waivers or accelerations thereof, based in each case on such considerations as
the Committee shall determine) and all other matters to be determined in
connection with any Award to be made to each Participant selected, and to
determine the time or times when Awards will be granted; provided, however, that
if the Committee is not the Compensation Committee of the Board of Directors,
then an Award granted hereunder by the Committee to any Participant will be
revoked if such Award is not thereafter ratified by the Compensation Committee
of the Board of Directors.  The Committee’s interpretation of the Plan or of any
Awards granted thereunder shall be final and binding on all parties concerned,
including the Company and any Participant.  The Committee shall have the
authority, subject to the provisions of the Plan, to correct any defect or
supply any omission or reconcile any inconsistency in the Plan, and to adopt,
revise and rescind such rules, regulations, guidelines, forms of agreements and
instruments relating to the Plan as it may deem necessary or advisable for the
administration of the Plan. 

3. PARTICIPATION.  The Committee shall select from the officers and other key
employees of the Company and its subsidiaries (the “Participants”) the persons
who will receive Awards pursuant to the Plan.  The term “subsidiary” shall mean
any entity a majority of the total combined voting power of whose equity
securities is beneficially owned, directly or indirectly, by the Company and any
entity otherwise controlled by the Company, including, without limitation, IBG
LLC, a Connecticut limited liability company.  Participants may receive multiple
Awards under the Plan.

4. SHARES OF STOCK SUBJECT TO THE PLAN.  Subject to adjustment as provided in
Section 6(a) hereof, 30,000,000 shares of Common Stock may be issued pursuant to
Awards under the Plan.  Shares to be issued under the Plan may be either
authorized but unissued shares of Common Stock or shares of Common Stock held by
the Company as treasury shares, including shares acquired by purchase. 





1

 

--------------------------------------------------------------------------------

 

No Award may be granted if the number of shares of Common Stock to which such
Award relates, when added to the number of shares of Common Stock previously
issued under the Plan and the number of shares of Common Stock which may then be
acquired pursuant to other outstanding, unexercised Awards, exceeds the number
of shares of Common Stock available for issuance pursuant to the Plan.  If any
shares of Common Stock subject to an Award are forfeited or such Award is
settled in cash or otherwise terminates or is settled for any reason whatsoever
without an actual issuance of shares of Common Stock to the Participant, any
shares of Common Stock counted against the number of shares of Common Stock
available for issuance pursuant to the Plan with respect to such Award shall, to
the extent of any such forfeiture, settlement, or termination, again be
available for Awards under the Plan; provided, however, that the Committee may
adopt procedures for the counting of shares of Common Stock relating to any
Award to ensure appropriate counting, avoid double counting, and provide for
adjustments in any case in which the number of shares of Common Stock actually
distributed differs from the number of shares of Common Stock previously counted
in connection with such Award.  Notwithstanding anything to the contrary herein,
any shares of Common Stock retained by the Company in satisfaction of the
Participant’s obligation for withholding taxes shall not again be available for
issuance as Awards under the Plan. 

﻿

5. AWARDS.

(a) General.  Awards under the Plan may include, but need not be limited to,
shares of Common Stock that may be subject to certain restrictions and to a risk
of forfeiture (“Restricted Stock”), rights to receive the appreciation of Common
Stock from the date of grant to the date of exercise (“SARs”) and a book-entry
unit with an initial value equal to Common Stock on the date of grant
(“Performance Shares”). The Committee may also make any other type of Award
payable in, or valued in whole or in part by reference to, shares of Common
Stock (“Stock-Based Awards”) deemed by the Committee to be consistent with the
purposes of the Plan.  Awards may be granted on the terms and conditions set
forth in this Section 5. 

(b) Vesting, Other Performance Requirements and Forfeiture.  In making Awards
under the Plan, the Committee may, on the date of grant or thereafter, (i)
specify that the right to exercise, receive, retain and/or transfer such Award
shall be conditional upon the fulfillment of specified conditions, including,
without limitation, completion of specified periods of service in the employ of
the Company or its subsidiaries, and/or the achievement of specified business
and/or personal performance goals, and (ii) provide for the forfeiture of all or
any portion of any such Awards in specified circumstances.  The Committee may
also specify by whom and/or in what manner the accomplishment of any such
performance goals shall be determined.  Notwithstanding the foregoing, the
Committee shall retain full power to accelerate or waive any such condition as
it may have previously imposed.  All Awards shall be evidenced by an Award
agreement.

(c) Term of Awards.  The term of each Award shall, except as otherwise provided
herein, be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any Award exceed a period of ten
years from the date of grant.

(d) Restricted Stock.  The Committee may grant Restricted Stock to Participants
on the following terms and conditions:

(i)Restricted Stock shall be subject to such restrictions on transferability and
other restrictions, if any, as the Committee may impose at the date of grant or
thereafter, which restrictions, if any, may lapse separately or in combination
at such times, under such circumstances (including, without limitation, upon
achievement of performance criteria if deemed appropriate by the Committee), in
such installments, or otherwise, as the Committee may determine.  Except to the
extent restricted under the Award agreement relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
shareholder including, without limitation, the right to vote Restricted Stock
and the right to receive dividends (whether in cash or in shares of Common
Stock) thereon. 



2

 

--------------------------------------------------------------------------------

 

(ii)Except as otherwise determined by the Committee, at the date of grant or
thereafter, upon termination of employment prior to specific vesting dates,
shares of Restricted Stock and any accrued but unpaid dividends that are at that
time subject to restrictions shall be forfeited. 

(iii)Restricted Stock granted under the Plan may be evidenced in such manner as
the Committee shall determine.  If certificates representing Restricted Stock
are registered in the name of the Participant, such certificates shall bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock, and, if the Committee so determines, the
Company shall retain physical possession of the certificate representing such
Restricted Stock (whether or not vested).

(e) Stock Appreciation Rights.  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

(i)A SAR shall confer on the Participant to whom it is granted a right to
receive, upon exercise thereof, the excess of (A) the Fair Market Value of one
share of Common Stock on the date of exercise over (B) the Fair Market Value of
one share of Common Stock on the date of grant of the SAR (the “Grant
Value”).  For purposes of the Plan, the term “Fair Market Value” is the mean of
the high and low sales prices of the Common Stock on the relevant date as
reported on the stock exchange or market on which the Common Stock is primarily
traded, or, if no sale is made on such date, then Fair Market Value is the
weighted average of the mean of the high and low sales prices of the Common
Stock on the next preceding day and the next succeeding day on which such sales
were made as reported on the stock exchange or market on which the Common Stock
is primarily traded.

(ii)The Committee shall determine the time or times at which a SAR may be
exercised in whole or in part, the method of exercise, method of settlement,
form of consideration payable in settlement, the method by which shares of
Common Stock will be delivered or deemed to be delivered to Participants, and
any other terms and conditions of any SAR.

(f) Performance Shares.  The Committee is authorized to grant Awards
of  Performance Shares to Participants with a value equal to the Fair Market
Value of one share of Common Stock on the date of grant.  An Award of
Performance Shares shall vest and become payable to a Participant after a
specified period of continued employment with the Company or a subsidiary or
upon the achievement of specified performance goals, as determined by the
Committee.  Settlement of Performance Shares shall be made in cash or shares of
Common Stock or any combination thereof, as determined by the Committee.

(g) Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants Stock-Based Awards,
in addition to those provided in Sections 5(d), (e) and (f) hereof, as deemed by
the Committee to be consistent with the purposes of the Plan, including
Stock-Based Awards granted in substitution for any other right of a Participant
to receive payment of compensation from the Company or a subsidiary.  The
Committee shall determine the terms and conditions of such Awards. 

(h) Cash Payments.  The Committee is authorized, subject to limitations under
applicable law, to grant to Participants cash payments, including cash payments
of dividend equivalents with respect to a specified number of shares of Common
Stock, whether awarded separately or as a supplement to any other Award.  The
Committee shall determine the terms and conditions of such cash payment
Awards.  

(i) Certain Qualifying Awards.  The Committee, in its sole discretion, may grant
an Award to any Participant with the intent that such award qualifies as
“performance-based compensation” under Section 162(m) of the Internal Revenue
Code of 1986, as amended (“Code”) (a “Qualifying Award”).  The right to receive
or retain any award granted as a Qualifying Award (other than a SAR) shall be
conditional upon the



3

 

--------------------------------------------------------------------------------

 

achievement of specified performance goals during a calendar year or such other
period (a “Performance Period”) as may be established by the
Committee.  Performance goals shall be established in writing by the Committee
prior to the beginning of each Performance Period, or at such other time no
later than such time as is permitted by the applicable provisions of the
Code.  Such performance goals, which may vary from Participant to Participant
and Award to Award, shall be based upon the attainment of specific amounts of,
or increases in, one or more of the following:  the Fair Market Value of Common
Stock, revenues, operating income, cash flow, earnings before income taxes, net
income, earnings per share, stockholders’ equity, return on equity, underwriting
profits, compound growth in net loss and loss adjustment expense reserves, loss
ratio or combined ratio of the Company’s insurance businesses, operating
efficiency or strategic business objectives consisting of one or more objectives
based on meeting specified cost targets, business expansion goals and goals
relating to acquisitions or divestitures, all whether applicable to the Company
or any relevant subsidiary or business unit or entity in which the Company has a
significant investment, or any combination thereof as the Committee may deem
appropriate.  Each performance goal may be expressed on an absolute and/or
relative basis, may be based on, or otherwise employ, comparisons based on
internal targets, the past performance of the Company and/or the past or current
performance of other companies, may provide for the inclusion, exclusion or
averaging of specified items in whole or in part, such as catastrophe losses,
realized gains or losses on strategic investments, discontinued operations,
extraordinary items, accounting changes, and unusual or nonrecurring items, and,
in the case of earnings-based measures, may use or employ comparisons relating
to capital, shareholders’ equity and/or shares outstanding, assets or net
assets.  Prior to the payment of any Award granted as a Qualifying Award, the
Committee shall certify in writing that the performance goals were
satisfied.  The maximum number of shares of Common Stock with respect to which
Qualifying Awards may be granted to any Participant in any calendar year shall
be 1,000,000 shares of Common Stock, subject to adjustment as provided in
Section 6(a) hereof. 

(j) Form of Payment.  Subject to the terms of the Plan and any applicable Award
agreement, payments or transfers to be made under the Plan upon the grant or
exercise of an Award may be made in such forms as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other Awards, or
other property, and may be made in a single payment or transfer, or on a
deferred basis.  The Committee may, whether at the time of grant or at any time
thereafter prior to payment or settlement, permit (subject to the requirements
of applicable law and any conditions as the Committee may from time to time
establish) a Participant to elect to defer receipt of all or any portion of any
payment of cash or shares of Common Stock that would otherwise be due to such
Participant in payment or settlement of an Award under the Plan.  (Such payments
may include, without limitation, provisions for the payment or crediting of
reasonable interest in respect of deferred payments credited in cash, and the
payment or crediting of dividends in respect of deferred amounts credited in
Common Stock equivalents.)   

(k) Exchange and Buy Out Provisions; Limitation on Repricing.  The Committee may
at any time offer to exchange or buy out any previously granted Award for a
payment in cash, shares of Common Stock, other Awards, or other property based
on such terms and conditions as the Committee shall determine and communicate to
a Participant at the time that such offer is made.  Notwithstanding the
foregoing, unless such action is approved by the Company’s stockholders, the
Grant Value of a SAR may not be reduced (except pursuant to Section 6), nor may
a SAR be cancelled and a new SAR granted in consideration therefore (whether for
the same or a different number of shares) issued at a Grant Value less than the
Grant Value of the SAR cancelled.

6. DILUTION AND OTHER ADJUSTMENTS.

(a) Changes in Capital Structure.  In the event of any corporate transaction
involving the Company (including, without limitation, any subdivision or
combination or exchange of the outstanding shares of Common Stock, stock
dividend, stock split, spin-off, split-off, recapitalization, capital
reorganization, liquidation, reclassification of shares of Common Stock, merger,
consolidation, extraordinary cash distribution, or sale, lease or transfer of
substantially all of the assets of the Company), the Board of Directors of the
Company shall make such equitable adjustments as it may deem appropriate in the
Plan and the Awards thereunder, including, without limitation, an adjustment in
(i) the total number of shares of Common Stock which may thereafter be issued
pursuant to Awards under the Plan, (ii) the number of shares of Common Stock
with respect to which Qualifying Awards may be granted to any Participant in any
calendar



4

 

--------------------------------------------------------------------------------

 

year under Section 5(i) hereof, and (iii) the Grant Price or other price or
value at the time of grant relating to any Award.  Moreover, in the event of any
such transaction, the Board of Directors of the Company may provide in
substitution for any or all outstanding Awards under the Plan such alternative
consideration as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced.  Agreements evidencing Awards may include such provisions as
the Committee may deem appropriate with respect to the adjustments to be made to
the terms of such Awards upon the occurrence of any of the foregoing events.

(b) Tender Offers and Exchange Offers.  In the event of any tender offer or
exchange offer, by any person other than the Company, for shares of Common
Stock, the Committee may (i) make such adjustments in outstanding Awards and
authorize such further action as it may deem appropriate to enable the
recipients of outstanding Awards to avail themselves of the benefits of such
offer, including, without limitation, acceleration of the payment of outstanding
Awards payable, in whole or in part, in shares of Common Stock and/or (ii)
cancel any outstanding Award and cause the holder thereof to be paid, in cash or
shares of Common Stock, or any combination thereof, the value of such Award
based upon the price per share of Common Stock received or to be received by
other shareholders of the Company in the tender offer or exchange offer.

(c) Limits on Discretion to Make Adjustments.  Notwithstanding any provision of
this Section 6 to the contrary, no adjustment shall be made in any outstanding
Qualifying Awards to the extent that such adjustment would adversely affect the
status of that Qualifying Award as “performance-based compensation” under
Section 162(m) of the Code.

7. MISCELLANEOUS PROVISIONS.

(a) Right to Awards.  No employee or other person shall have any claim or right
to be granted any Award under the Plan.

(b) Rights as Stockholders.  A Participant shall have no rights as a holder of
Common Stock by reason of Awards under the Plan, unless and until shares of
Common Stock are actually issued to the Participant.

(c) No Assurance of Employment.  Neither the Plan nor any action taken
thereunder shall be construed as giving any employee any right to be retained in
the employ of the Company or any subsidiary.

(d) Costs and Expenses.  All costs and expenses incurred in administering the
Plan shall be borne by IBG LLC.

(e) Unfunded Plan.  The Plan shall be unfunded.  The Company shall not be
required to establish any special or separate fund nor to make any other
segregation of assets to assure the payment of any Award under the Plan.

(f) Withholding Taxes.  The Company is authorized to withhold from any Award
granted and any payment relating to an Award under the Plan, including from a
distribution of Common Stock or any payroll or other payment to a Participant
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any
Award.  This authority shall include authority to withhold or receive shares of
Common Stock or other property, to make payment of an Award net of a
Participant’s withholding taxes and other tax obligations and to make cash
payments in respect thereof in satisfaction of a Participant’s tax
obligations.  Withholding of taxes in the form of shares of Common Stock issued
pursuant to an Award (including any net payments) shall not occur at a rate that
exceeds the minimum required statutory federal and state withholding rates.



5

 

--------------------------------------------------------------------------------

 

(g) Limits on Transferability.  No Awards under the Plan nor any rights or
interests therein shall be pledged, encumbered, or hypothecated to, or in favor
of, or subject to any lien, obligation, or liability of a Participant to, any
party, other than the Company or any subsidiary, nor shall such Awards or any
rights or interests therein be assignable or transferable by the recipient
thereof except, in the event of the recipient’s death, to his designated
beneficiary as hereinafter provided, or by will or the laws of descent and
distribution. During the lifetime of the recipient, Awards under the Plan
requiring exercise shall be exercisable only by such recipient or by the
guardian or legal representative of such recipient.  Notwithstanding the
foregoing, the Committee may, in its discretion, provide that Awards granted
pursuant to the Plan be transferable, without consideration, to a Participant’s
immediate family members (i.e., children, grandchildren or spouse), to trusts
for the benefit of such immediate family members and to partnerships in which
such family members are the only partners.  The Committee may impose such terms
and conditions on such transferability as it may deem appropriate.

(h) Beneficiary.  Any payments on account of Awards under the Plan to a deceased
Participant shall be paid to such beneficiary as has been designated by the
Participant in writing to the Secretary of the Company or, in the absence of
such designation, according to the Participant’s will or the laws of descent and
distribution.

(i) Nature of Benefits.  Awards under the Plan, and payments made pursuant
thereto, are not a part of salary or base compensation.

(j) No Fractional Shares.  No fractional shares of Common Stock shall be issued
or delivered pursuant to the Plan or any Award.  In the case of Awards to
Participants, the Committee shall determine whether cash or other property shall
be issued or paid in lieu of such fractional shares, or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

(k) Compliance with Legal Requirements. 

(i)The obligation of the Company to issue shares of Common Stock hereunder shall
be subject to the satisfaction of all applicable legal and securities exchange
requirements, including, without limitation, the provisions of the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.  The Company shall endeavor to satisfy all such requirements in such a
manner to permit the issuance and delivery of shares of Common Stock under the
Plan. 

(ii)The Committee may require, as a condition to the right to receive shares of
Common Stock pursuant to any Award, that the Company receive from the
Participant, at the time any such Award is exercised, vests or any applicable
restrictions lapse, representations, warranties and agreements to the effect
that the shares are being purchased or acquired by the Participant for
investment only and without any present intention to sell or otherwise
distribute such shares and that the Participant will not dispose of such shares
in transactions which, in the opinion of counsel to the Company, would violate
the registration provisions of the Securities Act of 1933, as then amended, and
the rules and regulations thereunder.  The certificates issued to evidence such
shares shall bear appropriate legends summarizing such restrictions on the
disposition thereof.

(l) Discretion.  In exercising, or declining to exercise, any grant of authority
or discretion hereunder, the Committee may consider or ignore such factors or
circumstances and may accord such weight to such factors and circumstances as
the Committee alone and in its sole judgment deems appropriate and without
regard to the effect such exercise, or declining to exercise such grant of
authority or discretion, would have upon the affected Participant, any other
Participant, any employee, the Company, any Subsidiary, any stockholder or any
other person.

(m) Repricing of Awards.  Notwithstanding anything to the contrary herein, the
repricing of outstanding Awards shall be prohibited unless approved by the
Company’s shareholders.



6

 

--------------------------------------------------------------------------------

 

﻿

8. AMENDMENT OR TERMINATION OF THE PLAN.  The Board of Directors of the Company,
without the consent of any Participant, may at any time terminate or from time
to time amend the Plan in whole or in part; provided, however, that, subject to
Section 6 hereof, no such action shall materially and adversely affect any
rights or obligations with respect to any Awards theretofore made under the
Plan; and provided, further, that no amendment, without approval of the holders
of Common Stock by an affirmative vote of a majority of the shares of Common
Stock voted thereon in person or by proxy, shall (i) increase the aggregate
number of shares subject to the Plan (other than increases pursuant to Section 6
hereof), (ii) extend the maximum term of Awards under the Plan or the Plan
itself, (iii) decrease the price at which SARs may be granted under the Plan
(other than decreases pursuant to Section 6 hereof) to less than Fair Market
Value at the time of grant, or (iv) make any other change that would require
stockholder approval pursuant to the terms of the Plan or under any regulatory
requirement applicable to the Plan (including as necessary to comply with any
applicable stock exchange listing requirement). Subject to Section 6 hereof,
with the consent of the Participants affected, the Committee may amend
outstanding agreements evidencing Awards under the Plan in any manner not
inconsistent with the terms of the Plan.

9. EFFECTIVE DATE AND TERM OF PLAN.  The Plan shall become effective when
adopted by the Board of Directors, provided that the Plan is approved by the
stockholders of the Company at the annual meeting of stockholders next following
the adoption of the Plan by the Board of Directors, and no Award shall become
exercisable, realizable or vested prior to such annual meeting.  If the Plan is
not so approved by the stockholders at the next annual meeting, all Awards
theretofore granted shall be null and void.  The Plan shall terminate on April
4, 2027, unless sooner terminated by action of the Board of Directors of the
Company. No Award may be granted hereunder after termination of the Plan, but
such termination shall not affect the validity of any Award then outstanding.

10. LAW GOVERNING.  The validity and construction of the Plan and any agreements
entered into thereunder shall be governed by the laws of the State of Delaware
without giving effect to principles of conflict of laws.

﻿

﻿



7

 

--------------------------------------------------------------------------------